DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, 22, 36, 54, 57 and 66-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen, Raymond E. et al. (US 20040073194 A1).
Regarding claim 54, Olsen discloses a drainage catheter (¶ [0005], Catheters … can be used to evacuate fluids from a wound created by surgery, trauma, or disease; ¶ [0019] Depicted in FIG. 1 is one embodiment of a catheter assembly 10; ¶ [0031] In alternative embodiments, catheter assembly 10 can be used as an aspiration catheter), comprising: 
a drainage lumen comprising a proximal portion and a distal portion (¶ [0019], Interior surface 16 bounds a lumen 24 that extends along the length of catheter 12); 
the distal portion comprising a retention portion comprising a proximal end, a distal end (¶ [0021], side ports 30A-D are longitudinally spaced apart; ¶ [0024], Catheter assembly 10 also comprises two filaments 36 and 38); and 
a plurality of openings on a sidewall of the retention portion (¶ [0021], side ports 30A-D; ¶ [0023], any number of side ports 30 can be used having the same or different size); 
wherein an area of an opening of the plurality of openings which is closer to a proximal end of the retention portion is less than an area of an opening of the plurality of openings which is closer to the distal end of the retention portion (¶ [0020], a plurality of longitudinally spaced apart side ports 30A-30D are formed on sidewall 14; ¶ [0021], side ports 30 increase in size from side port 30A to side port 30D. That is, side port 30D is larger than side port 30A).  
Regarding the limitation of a retention portion, Olsen describes a plurality of filaments 36 and 38 (¶ [0024], [0025], [0028]). The filaments 36 and 38 comprise materials that will increase the effective surface area of the catheter against tissues, and increase its resistance against being removed (¶ [0025], filaments 36 and 38 can comprise any biocompatible monofilament, such as a polymeric line, or braided fibers, or any other form of line having any desired diameter or cross sectional shape, such as a round, ellipsoid, rectangular, splined, or star shape). Therefore, the filaments will act to retain the catheter. 
Olsen does not explicitly disclose that catheter 12 is a ureteral catheter, and instead describes the catheter generally as a fluid drain (¶ [0031], catheter assembly 10 can be used as an aspiration catheter … a relative negative pressure is formed on lumen 24 at proximal end 20). However, Olsen’s catheter is fully capable of operating as a ureteral catheter since it comprises flexible material (¶ [0019], Catheter 12 is typically comprised of the same biocompatible polymeric materials as other conventional catheters), and is configured for drainage (¶ [0031]). 

Regarding claims 1-3, 17, 22, 36, 57 and 66-68, Olsen discloses a ureteral catheter wherein the retention portion comprises a plurality of sections, each section comprising one or more of the plurality of openings on the sidewall of the retention portion (annotated Fig. 2 of Olsen shows sections 1 and 2); 
wherein a total area of openings of a first section of the plurality of sections is less than a total area of openings of an adjacent second section of the plurality of sections, the second section being closer to a distal end of the drainage lumen than the first section (annotated Fig. 2, the openings in section 1 are smaller than the openings in section 2); 

    PNG
    media_image1.png
    1135
    732
    media_image1.png
    Greyscale
wherein a proximal portion of the drainage lumen is essentially free of or free of openings (Fig. 2, the proximal portion of catheter 12 near proximal end 20 and retainer 44 is free of openings);   
wherein a proximal portion of the drainage lumen is configured to extend outside of a body (¶ [0031], a relative negative pressure is formed on lumen 24 at proximal end 20); 
wherein the sections are of equal length (¶ [0023], the side ports 30 can be spaced at the same or different longitudinal intervals; annotated Fig. 2 shows on the left side that openings 30A-30D can be divided into sections 1 and 2 of substantially equal lengths); 
wherein a total area of the one or more openings of a section increases for sections closer to a distal end of the retention portion (annotated Fig. 2, the openings in section 2 have a larger total area than the openings in section 1); 
wherein the second section comprises more openings than the first section (annotated Fig. 2 on the right side shows openings 30A-30D divided into sections 1 and 2 of different lengths); 
a system for inducing negative pressure in tissue, the system comprising: at least one catheter according to claim 54 (¶ [0019], Catheter assembly 10 comprises a catheter 12; ¶ [0031], catheter assembly 10 can be used as an aspiration catheter); and 
a negative pressure source in fluid communication with the drainage lumen of the at least one catheter (¶ [0031], a relative negative pressure is formed on lumen 24 at proximal end 20); 
the negative pressure source being configured for inducing a positive or a negative pressure in a portion of the tissue to draw fluid into the drainage lumen through the openings of the retention portion (¶ [0031], a substantial amount of the fluid is drawn in through ports 30 from along the fluid pathways. As a result, a desired distribution of aspiration of a target site can be obtained);
wherein an area of a proximal most opening of the plurality of openings is less than an area of a more distal opening of the plurality of openings closer to the distal end of the retention portion (Fig. 2, port 30A has a smaller area than port 30D); 
wherein an area of an opening of the plurality of openings towards the distal end of the retention portion is greater than an area of an adjacent opening of the plurality of openings towards the proximal end of the retention portion (¶ [0021], side ports 30 increase in size from side port 30A to side port 30D); 
wherein a shape of each opening of the plurality of openings is independently selected from one or more of circles, triangles, rectangles, and squares (Fig. 2, side ports 30A-30D are circular). 
Olsen does not explicitly disclose that the catheter is for inducing negative pressure in a portion of a urinary tract, or that the catheter is a ureteral catheter. However, Olsen’s catheter is capable of operating as a ureteral catheter since it includes flexible materials (¶ [0019]); and is also configured to deliver negative pressure to tissue (¶ [0031]). Olsen’s catheter can be operated as a ureteral catheter by deploying it through the urethra and bladder into the ureter, and then applying negative pressure to the proximal end. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 17, 22, 36, 54, 57, 64, 66-68, 71-75, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, Edward F. (US 20030060806 A1) in view of Olsen, Raymond E.  et al. (US 20040073194 A1).
Regarding claim 54, Ikeguchi discloses a ureteral catheter (¶ [0026], an apparatus which is used to reduce the pressure of the urinary outflow tract; ¶ [0035] FIG. 2 … ureteral catheter 32), comprising: 
a drainage lumen comprising a proximal portion (¶ [0035], proximal end 46); and 
a distal portion (¶ [0035], distal portion 40); 
the distal portion comprising a retention portion comprising a proximal end, a distal end (¶ [0035], The ureteral catheter 32 has an inflatable balloon 38 at its distal tip; ¶ [0038] FIG. 4 illustrates a suction catheter 80 with a cage assembly 82 … composed of several, usually three to five, wire filaments 86); and
a plurality of openings on a sidewall of the retention portion (¶ [0039] an inner catheter 90 having drainage holes 84 at its end which are in fluid communication with suction port 92). 
Ikeguchi teaches the invention substantially as claimed by Applicant but is silent whether an area of a proximal opening is less than an area of a distal opening. Olsen discloses a catheter (¶ [0019], Catheter assembly 10 comprises a catheter 12), comprising: 
a drainage lumen comprising a proximal portion and a distal portion (¶ [0019], Interior surface 16 bounds a lumen 24 that extends along the length of catheter 12);
the distal portion comprising a retention portion comprising a proximal end, a distal end (¶ [0021], side ports 30A-D are longitudinally spaced apart; ¶ [0024], Catheter assembly 10 also comprises two filaments 36 and 38);); and
a plurality of openings on a sidewall of the retention portion (¶ [0021], side ports 30A-D; ¶ [0023], any number of side ports 30 can be used having the same or different size);
wherein an area of an opening of the plurality of openings which is closer to a proximal end of the retention portion is less than an area of an opening of the plurality of openings which is closer to the distal end of the retention portion (¶ [0020], a plurality of longitudinally spaced apart side ports 30A-30D are formed on sidewall 14; ¶ [0021], side ports 30 increase in size from side port 30A to side port 30D. That is, side port 30D is larger than side port 30A).  
Olsen compensates for fluid resistance through a tube and provides even flow rates through along a length of a catheter (¶ [0022], That is, to create even flow rates, distal ports are made larger in cross sectional area to compensate for the lower pressure). One would be motivated to modify Ikeguchi with Olsen’s variably sized openings to more evenly drain a kidney or renal pelvis. By configuring the openings with increasing diameters at a drainage tip of the catheter, the combined catheter will apply negative pressure more evenly through the kidney. Therefore, it would have been obvious to modify Ikeguchi with Olsen’s variably sized openings in order to regulate flow through a plurality of drainage openings. 

Regarding claims 1, 17, 22, 36, 66 and 67, Ikeguchi lacks a retention portion comprising a plurality of sections. Olsen discloses a catheter wherein the retention portion comprises a plurality of sections, each section comprising one or more of the plurality of openings on the sidewall of the retention portion (annotated Fig. 2 of Olsen shows sections 1 and 2); 
wherein a total area of openings of a first section of the plurality of sections is less than a total area of openings of an adjacent second section of the plurality of sections, the second section being closer to a distal end of the drainage lumen than the first section (annotated Fig. 2, the openings in section 1 are smaller than the openings in section 2);
wherein the sections are of equal length (¶ [0023], the side ports 30 can be spaced at the same or different longitudinal intervals; annotated Fig. 2 shows on the left side that openings 30A-30D can be divided into sections 1 and 2 of substantially equal lengths); 
wherein a total area of the one or more openings of a section increases for sections closer to a distal end of the retention portion (annotated Fig. 2, the openings in section 2 have a larger total area than the openings in section 1); 
wherein the second section comprises more openings than the first section (annotated Fig. 2 on the right side shows openings 30A-30D divided into sections 1 and 2 of different lengths); 
wherein an area of a proximal most opening of the plurality of openings is less than an area of a more distal opening of the plurality of openings closer to the distal end of the retention portion (Fig. 2, port 30A has a smaller area than port 30D); 
wherein an area of an opening of the plurality of openings towards the distal end of the retention portion is greater than an area of an adjacent opening of the plurality of openings towards the proximal end of the retention portion (¶ [0021], side ports 30 increase in size from side port 30A to side port 30D). 
Olsen regulates flow through a plurality of drainage openings. Regarding rationale and motivation to modify Ikeguchi with Olsen’s plural sections and plural openings, see discussion of claim 54 above. 
 
Regarding claims 2, 3, 57, 68, 71-74, 77 and 78, Ikeguchi discloses a ureteral catheter wherein a proximal portion of the drainage lumen is essentially free of or free of openings (Figs. 2, 4, 5, the proximal portions of catheters 32 and 80 are each free of openings);   
a proximal portion of the drainage lumen is configured to extend outside of a body (¶ [0035] FIG. 2 … a container 0.34 and a vacuum source 36); 
a shape of each opening of the plurality of openings is independently selected from one or more of circles, triangles, rectangles, and squares (Figs. 4, 5, drainage holes 84 are rectangular or slot-shaped); 
a system for inducing negative pressure in a portion of a urinary tract, the system comprising: at least one ureteral catheter according to claim 54 (¶ [0035], ureteral catheter 32; ¶ [0038], suction catheter 80); and 
a negative pressure source in fluid communication with the drainage lumen of the at least one ureteral catheter, the negative pressure source being configured for inducing a positive or a negative pressure in a portion of the urinary tract to draw fluid into the drainage lumen through the openings of the retention portion (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36, which delivers a negative pressure to the collecting system); 
wherein the catheter is configured to be deployed in a urinary tract of a patient, wherein the patient is an animal (¶ [0035], The ureteral catheter 32 is inserted … so that the distal portion 40 of the ureteral catheter 32 is positioned at the level of the renal pelvis 42 and the ureteropelvic junction 44; ¶ [0041], Thus, the present invention can be used to treat patients with enlarged hearts and congestive heart failure by reducing afterload pressures).

Regarding claim 64, Ikeguchi discloses a first ureteral catheter, wherein the negative pressure source is configured to apply negative pressure to the first ureteral catheter (¶ [0035], suction system 48 comprising a collection bottle 34 and a vacuum source 36). 
Ikeguchi and Olsen do not explicitly disclose a second ureteral catheter. However, this limitation is interpreted as a duplication of parts, which does not provide patentability unless a new and unexpected result is produced. One would have been motivated to provide a second ureteral catheter in order to treat more than one of the patient’s kidneys. A skilled artisan would have been able to include a second ureteral catheter which operates in parallel with the first catheter by duplicating Ikeguchi’s catheter and deploying it in the patient’s other kidney. Including a second catheter will permit the system to twice as much urine, or reduce the time required to remove a predetermined volume of urine. Therefore, a new and unexpected result would not be produced by duplicating Ikeguchi’s ureteral catheter. See MPEP 2144.04 (VI)(B). 

Regarding claim 75, Ikeguchi discloses a negative pressure therapy system for increasing urine production (¶ [0035], ureteral catheter 32; ¶ [0038], suction catheter 80), the negative pressure therapy system comprising: 
(a) a negative pressure assembly, the negative pressure assembly comprising: (i) a negative pressure source configured to provide negative pressure to a kidney (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36, which delivers a negative pressure to the collecting system); and 
(ii) a controller configured to regulate the negative pressure provided by the negative pressure source within a pressure range that facilitates increased urine production from the kidney (¶ [0019], It is therefore desirable to reduce the pressure at the outflow tract of the urinary system, i.e., the renal collecting system, below atmospheric pressure; ¶ [0020]], Average blood pressure was found to fall by 16 mm Hg systolic and 12 mm Hg diastolic; ¶ [0042], A variable negative pressure may be applied to the renal collecting system in either a constant or pulsatile fashion);  and 
(b) at least one ureteral catheter according to claim 54 (¶ [0035], ureteral catheter 32; ¶ [0038], suction catheter 80); 
wherein the retention portion comprises at least two openings, (¶ [0038] FIG. 4 … suction hole or holes 84); and 
wherein the proximal portion of the catheter is configured to be connected to the negative pressure source to provide negative pressure through the catheter to the kidney (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36). 
Ikeguchi does not explicitly disclose whether a total area of a proximal most opening of the at least two openings is less than a total area of more distal openings. Olsen discloses a retention portion comprising at least two openings, wherein a total area of a proximal most opening of the at least two openings is less than a total area of more distal openings (¶ [0020], a plurality of longitudinally spaced apart side ports 30A-30D are formed on sidewall 14; ¶ [0021], side ports 30 increase in size from side port 30A to side port 30D. That is, side port 30D is larger than side port 30A). 
Olsen adjusts the size of drain openings in order to compensate for fluid resistance through a tube, and thereby deliver equal suction through each of the openings. Regarding rationale and motivation to modify Ikeguchi with Olsen’s variable sized openings, see discussion of claim 54 above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Olsen, further in view of Li; Changqing et al. (US 20090024091 A1).
Regarding claim 7, Ikeguchi and Olsen lack first and second coils. Li discloses a catheter assembly (¶ [0002], [0036] Catheter assembly 11), comprising: 
a retention portion comprising at least one first coil having a first diameter; and at least one second coil having a second diameter, the first diameter being less than the second diameter, the second coil being closer to the distal end of the catheter assembly than the first coil (¶ [0038], bolster 15 may have a coiled or spiral shape; ¶ [0053] the bolster … may take the form of … layered shapes (FIG. 7), and three-dimensional shapes (FIGS. 8 and 9)). 
Li provides an alternative shape for a retention portion that resists dislodgement, and is compatible with soft tissues. A skilled artisan would have been able to modify Ikeguchi and Olsen with Li’s first and second coils by forming a coiled shape at the end of Ikeguchi’s catheter. Therefore, it would have been obvious to modify Ikeguchi and Olsen with Li’s first and second coils in order to anchor a catheter in soft tissue with an alternative shape. 

Claims 10, 11, 69, 70 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Olsen, further in view of Liu, Jia-Xing (CN 202526754 U).
Regarding claims 10, 11, 69, 70 and 76, Ikeguchi and Olsen lack openings disposed on a radially inwardly facing side and a retention portion comprising a coil. Liu discloses a urinary catheter (¶ [0001], [0016], drainage tube 10), comprising: 
a drainage lumen (¶ [0016], tube body 11); 
a distal portion comprising a retention portion (¶ [0016], the pig tail coil 13 is spirally curled); 
a plurality of openings on a sidewall of the retention portion (¶ [0018] Preferably, the plurality of drainage hole 15 along the eyelet 13 at intervals); 
wherein the sidewall comprises a radially inwardly facing side and a radially outwardly facing side, and wherein a total area of the openings on the radially inwardly facing side is greater than a total area of the openings on the radially outwardly facing side, and wherein the radially outwardly facing side is essentially free of openings (¶ [0022], the three-dimensional inner hole drainage tube 10 of the drainage hole 15 is opened at the inner side of the eyelet 13, which can effectively reduce the drainage when the drainage hole 15 covered by the human tissue); 
wherein the retention portion comprises a coil (¶ [0016], the pig tail coil 13 is spirally curled).  
Liu reduces the probability of tissue clogging the drainage holes of a ureteral catheter (¶ [0022], effectively reduce the drainage when the drainage hole 15 covered by the human tissue probability … improve drainage efficiency). One would be motivated to modify Ikeguchi and Olsen with Liu’s coiled retention portion and inwardly-facing drainage openings to retain the catheter and avoid occluding the openings. Therefore, it would have been obvious to modify Ikeguchi and Olsen with Liu’s coiled retention portion and openings in order to retain a catheter in a kidney while avoiding occlusion. 
  
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Olsen, further in view of Nishtala; Vasu et al. (US 20070010797 A1).
Regarding claim 63, Ikeguchi and Olsen lack a physiological sensor. Nishtala discloses a urine collection system (¶ [0005], [0013], [0047], [0048] FIGS. 2A and 2B show another variation of an expandable container 200; ¶ [0050] Another variation of a collapsible chamber 301 for a urine collection system 300), comprising:
one or more physiological sensors, the physiological sensors being configured to provide information representative of at least one physical parameter (¶ [0060] A urine collection device or system can include a meter for measuring at least one characteristic from urine (e.g., flow rate, volume, temperature, salinity, pH, concentration of materials, etc.)); 
to a controller for the negative pressure source to adjust an operating parameter of the negative pressure source based, at least in part, on the information received from the one or more sensors to increase or decrease vacuum pressure in the drainage lumen of the at least one ureteral catheter to adjust flow of urine through the drainage lumen (¶ [0081], In some variations, the pump is connected to a sensor that can control the operation of the pump … the pump is controlled by a controller … for controlling the operation of any portion of the urine collection system, such as the pump).
Nishtala responds to changes in a patient’s physiologic state with sensors and a feedback controller. One would be motivated to modify Ikeguchi and Olsen with Nishtala’s physiological sensor to respond to changes as called for by Ikeguchi (¶ [0042] The clinician can determine how much negative pressure to apply and the length of each treatment depending on the condition of the patient and the disease the patient is suffering from). Therefore, it would have been obvious to modify Ikeguchi and Olsen with Nishtala’s physiological sensor in order to respond more appropriately to a patient’s physiologic condition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 54 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Orr; David E. et al.US 10926062 B2).  
Regarding pending claim 54, Orr claims all limitations in patented claim 1, namely a ureteral catheter (claim 1, ureteral catheter), comprising: 
a drainage lumen comprising a proximal portion and a distal portion (claim 1, a drainage lumen comprising a proximal portion … and a distal portion);
the distal portion comprising a retention portion comprising a proximal end, a distal end (claim 1, the distal portion comprising a retention portion); and 
a plurality of openings on a sidewall of the retention portion (claim 1, the retention portion comprising at least two openings on a sidewall of the retention portion for permitting fluid flow into the drainage lumen);
wherein an area of an opening of the plurality of openings which is closer to a proximal end of the retention portion is less than an area of an opening of the plurality of openings which is closer to the distal end of the retention portion (claim 1, wherein a total area of a proximal most opening of the at least two openings is less than a total area of more distal opening(s) nearer to the distal end of the drainage lumen).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao, Yan-Fa et al.	CN 203183380 U
Truhan; Andrew	US 3810471 A
Vass; Alexander A.	US 3828774 A
Rothbarth; Leo et al.	US 6117125 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781